                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-cv-24742-BLOOM/Otazo-Reyes

MINDBASEHQ LLC,

       Plaintiff,

v.

GOOGLE LLC,

      Defendant.
_________________________/

                            ORDER ON MOTION TO TRANSFER

       THIS CAUSE is before the Court upon Defendant Google LLC’s (“Defendant”) Motion

to Transfer Pursuant to 28 U.S.C. § 1404(a). ECF No. [25] (“Motion”). Plaintiff MindbaseHQ

LLC (“Plaintiff”) filed a Response in Opposition, ECF No. [42] (“Response”), to which Defendant

replied, ECF No. [45] (“Reply”). Moreover, on March 12, 2021, the Court held a hearing on the

Motion, which was attended by counsel for each party. ECF No. [50]. The Court has reviewed the

Motion, all opposing and supporting submissions, the arguments presented at the hearing, the

record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

below, the Motion is granted.

     I. BACKGROUND

       Plaintiff initiated this patent infringement action on November 17, 2020. ECF No. [1]. On

January 11, 2021, Plaintiff filed a First Amended Complaint dismissing the originally named

defendant and asserting its patent infringement claims against Defendant Google LLC. ECF No.

[22] (“Amended Complaint”). The Amended Complaint asserts two separate counts of patent

infringement for two different patents Plaintiff owns, see generally id., alleging as follows:
                                                        Case No. 20-cv-24742-BLOOM/Otazo-Reyes


               18. Google has directly infringed claims of the Patents-in-Suit under 35
        U.S.C. § 271(a) by making, using, offering for sale, selling, and/or importing the
        below accused database goods and/or services in this District and elsewhere in the
        United States that include the apparatus and methods claimed in the Patents-in-Suit.
               19. Infringing Google products include the Google internet search and
        Google Ads (collectively, “the [] Accused Services”).

Id. ¶¶ 18-19.

        Defendant now files the instant Motion1 seeking to transfer this action to the United States

District Court for the Northern District of California, arguing that the material facts in this case

weigh strongly in favor of transfer because this action presents no significant ties to this District,

the Southern District of Florida. Plaintiff responds that its choice of forum is entitled to

considerable deference and that transferring this action to California would improperly and

unjustly shift the cost and inconvenience of litigating in a particular forum onto Plaintiff.

    II. LEGAL STANDARD

        The transfer statute, 28 U.S.C. § 1404(a), which embodies a codification and revision of

the forum non conveniens doctrine, see Piper Aircraft Co. v. Reyno, 454 U.S. 235, 253 (1981),

provides that “[f]or the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). “Congress authorized courts to transfer the venue of a case in order

to avoid unnecessary inconvenience to the litigants, witnesses, and the public, and to conserve

time, energy, and money.” Cellularvision Tech. & Telecomms., L.P. v. Alltel Corp., 508 F. Supp.

2d 1186, 1188-89 (S.D. Fla. 2007) (citing Mason v. Smithkline Beecham Clinical Labs., 146 F.

Supp. 2d 1355, 1359 (S.D. Fla. 2001)). Indeed, “Section 1404(a) reflects an increased desire to

have federal civil suits tried in the federal system at the place called for in the particular case by


1
  Defendant has also filed a Motion to Dismiss, ECF No. [27], and Plaintiff has filed a Motion for Leave to
File a Second Amended Complaint, ECF No. [51]. However, because the Court finds that the instant Motion
to Transfer is due to be granted, it declines to address these remaining motions.


                                                    2
                                                     Case No. 20-cv-24742-BLOOM/Otazo-Reyes


considerations of convenience and justice.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The

statute grants broad discretion to the district court. See Osgood v. Disc. Auto Parts, LLC, 981 F.

Supp. 2d 1259, 1263 (S.D. Fla. 2013) (stating that the “standard for transfer under 28 U.S.C.

§ 1404(a) leaves much to the broad discretion of the trial court” (citation omitted)); see also Piper

Aircraft Co., 454 U.S. at 253 (noting that “[d]istrict courts were given more discretion to transfer

under § 1404(a) than they had to dismiss on grounds of forum non conveniens” (citation omitted));

Motorola Mobility, Inc. v. Microsoft Corp., 804 F. Supp. 2d 1271, 1275 (S.D. Fla. 2011) (“The

Court has broad discretion in determining whether these factors suggest that transfer is

appropriate.”).

       In determining the appropriateness of transfer, courts employ a two-step process. See

Osgood, 981 F. Supp. 2d at 1263 (citing Abbate v. Wells Fargo Bank, Nat’l Ass’n, No. 09-62047-

CIV, 2010 WL 3446878, at *4 (S.D. Fla. Aug. 31, 2010)); Precision Fitness Equip., Inc. v.

Nautilus, Inc., No. 07-61298-CIV, 2008 WL 2262052, at *1 (S.D. Fla. May 30, 2008) (citing

Thermal Techs., Inc. v. Dade Serv. Corp., 282 F. Supp. 2d 1373, 1376 (S.D. Fla. 2003);

Jewelmasters, Inc. v. May Dep’t Stores, 840 F. Supp. 893, 894-95 (S.D. Fla. 1993); Cont’l Grain

Co. v. The Barge FBL-585, 364 U.S. 19 (1960)). First, the district court is tasked with determining

whether the action could have been pursued in the venue to which transfer is sought. See Osgood,

981 F. Supp. 2d at 1263 (citing Abbate, 2010 WL 3446878, at *4). With regard to this first prong,

an action “might have been brought” in any court that has subject-matter jurisdiction, where venue

is proper, and where the defendant is amenable to process issuing out of the transferee court.

Windmere Corp. v. Remington Prods., Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985) (citing 15 C.

Wright, A. Miller, and E. Cooper, Federal Practice and Procedure § 3845 (1976)).

       Second, “courts assess whether convenience and the interest of justice require transfer to




                                                 3
                                                          Case No. 20-cv-24742-BLOOM/Otazo-Reyes


the requested forum.” Id. (citation omitted); see also Abbate, 2010 WL 3446878, at *3 (“The

[Court of Appeals for the] The Eleventh Circuit has recognized that district courts have broad

discretion in determining whether to transfer a case to another district for the convenience of the

parties and witnesses, and in the interests of justice.” (citing England v. ITT Thompson Indus., Inc.,

856 F.2d 1518, 1520 (11th Cir. 1988))). In analyzing this second prong, courts apply several factors

weighing the various public and private interests, see Motorola Mobility, Inc., 804 F. Supp. 2d at

1275-76, including “(1) convenience of the parties; (2) convenience of the witnesses; (3) the

relative ease of access to sources of proof; (4) the availability of process to secure the presence of

unwilling witnesses; (5) the cost of obtaining the presence of witnesses; and (6) the public interest,”

Cellularvision Tech. & Telecomms., L.P., 508 F. Supp. 2d at 1189 (citing Thermal Techs., Inc.,

282 F. Supp. 2d at 1376).

    III. DISCUSSION

        Defendant now seeks transfer of this patent infringement action to the Northern District of

California, arguing that the center of gravity and the majority of the public and private interest

factors weigh in favor of transfer. Although Plaintiff opposes the Motion, the parties do not dispute

the fact that this action could have been pursued in the Northern District of California and that

venue would be proper in that District. See ECF No. [50] at 6:14-16.2 Likewise, at the hearing on

this Motion, Defendant stated that it would be amenable to accepting service in California and

would not challenge service. Id. at 13:4-15; see also Osgood, 981 F. Supp. 2d at 1263 (stating that

the first part of the two-step analysis in determining the appropriateness of transfer involves

assessing whether the action could have been pursued in the venue to which transfer is sought



2
 See Windmere Corp., 617 F. Supp. at 10 (“An action ‘might have been brought’ in a proposed transferee
court if: (1) the court had jurisdiction over the subject matter of the action; (2) venue is proper there; and
(3) the defendant is amenable to process issuing out of the transferee court.”).


                                                      4
                                                     Case No. 20-cv-24742-BLOOM/Otazo-Reyes


(citing Abbate, 2010 WL 3446878, at *4)). Accordingly, the question before the Court is “whether

convenience and the interest of justice require transfer to the requested forum,” Osgood, 981 F.

Supp. 2d at 1263, and the Court’s transfer analysis in this case is focused on the weight of the

public and private interest factors. Defendant, as the movant, bears the burden of demonstrating

entitlement to transfer. See In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989) (“[I]n the usual

motion for transfer under section 1404(a), the burden is on the movant to establish that the

suggested forum is more convenient.”).

       In analyzing whether a defendant has sufficiently demonstrated that transfer is appropriate,

a court considers the following private and public interest factors:

       (1) the convenience of the witnesses; (2) the location of relevant documents and the
       relative ease of access to sources of proof; (3) the convenience of the parties; (4)
       the locus of operative facts; (5) the availability of process to compel the attendance
       of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s
       familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of
       forum; and (9) trial efficiency and the interests of justice, based on the totality of
       the circumstances.

Motorola Mobility, Inc., 804 F. Supp. 2d at 1275-76 (quoting Meterlogic, Inc. v. Copier Sols., Inc.,

185 F. Supp. 2d 1292, 1299 (S.D. Fla. 2002)) (citing Manuel v. Convergys Corp., 430 F.3d 1132,

1135 n.1 (11th Cir. 2005)). “Ultimately, transfer can only be granted where the balance of

convenience of the parties strongly favors the defendant.” Steifel Labs., Inc. v. Galderma Labs.,

Inc., 588 F. Supp. 2d 1336, 1339 (S.D. Fla. 2008) (citing Robinson v. Giarmarco & Bill, P.C., 74

F.3d 253, 260 (11th Cir. 1996)). In the instant action, the Court is persuaded that the relevant

factors weigh strongly in favor of transfer to the Northern District of California.

   A. Private Interest Factors

       Traditionally, a plaintiff’s choice of forum is accorded considerable deference. See In re

Ricoh, 870 F. 2d at 573 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)). However,

“where the operative facts underlying the cause of action did not occur within the forum chosen


                                                 5
                                                      Case No. 20-cv-24742-BLOOM/Otazo-Reyes


by the Plaintiff, the choice of forum is entitled to less consideration.” Motorola Mobility, Inc., 804

F. Supp. 2d at 1276 (quoting Windmere, 617 F. Supp. at 10).

       Indeed, district courts often grant motions to transfer venue in patent infringement cases

when the plaintiff has chosen a forum that is not the “center of gravity of the accused activity.”

Trace-Wilco, Inc. v. Symantec Corp., No. 08-80877-CIV, 2009 WL 455432, at *2-3 (S.D. Fla.

Feb. 23, 2009) (noting that “[i]n patent infringement actions, the preferred forum is that which is

the center of gravity of the accused activity,” and holding that a court may “disregard plaintiff’s

choice of forum in cases involving claims of patent infringement”). For patent infringement cases,

the center of gravity is the jurisdiction “where the accused [services were] designed and

developed.” Motorola Mobility, Inc., 804 F. Supp. 2d at 1276 (quoting Trace-Wilco, Inc., 2009

WL 455432, at *2-3). Moreover, “[t]he district court ‘ought to be as close as possible to the milieu

of the infringing [services] and the hub of activity centered around [their research and

development].’” Trace-Wilco, Inc., 2009 WL 455432, at *2 (quoting S.C. Johnson & Son, Inc. v.

Gillette Co., 571 F. Supp. 1185, 1188 (N.D. Ill. 1983)) (granting a motion to transfer when “all

development, testing, research, and production” along with “virtually all marketing and sales

decisions were made” in the transferee forum, and “only some very limited sales activity occurred

in this district.”). In Trace-Wilco, Inc., the court further explained that “in intellectual property

infringement suits, which often focus on the activities of the alleged infringer, its employees, and

its documents . . . the location of the alleged infringer’s principal place of business is often the

critical and controlling consideration in adjudicating transfer of venue motions.” Id. at *3 (quoting

Amini Innovation Corp. v. Bank & Est. Liquidators, Inc., 512 F. Supp. 2d 1039, 1044 (S.D. Tex.

2007)); see In re Acer Am. Corp., 626 F.3d 1252, 1256 (Fed. Cir. 2010) (“While the sale of an

accused [service] offered nationwide does not give rise to a substantial interest in any single venue,




                                                  6
                                                         Case No. 20-cv-24742-BLOOM/Otazo-Reyes


if there are significant connections between a particular venue and the events that gave rise to a

suit, this factor should be weighed in that venue’s favor.”).

        One of the most significant points of dispute in this case is whether the Court should apply

the center of gravity test, as it has previously done in a similar patent infringement action, Carucel

Investments, L.P. v. Novatel Wireless, Inc., 157 F. Supp. 3d 1219 (S.D. Fla. 2016). See also Trace-

Wilco, Inc., 2009 WL 455432, at *1. Indeed, Defendant takes the position that the center of gravity

test applies here and that the nucleus of relevant facts and witnesses are all based out of California.

In particular, Defendant argues that none of the research and development of the Accused Services

occurred in this District, and that the most significant portion of the research and development

occurred at Defendant’s global headquarters in Mountain View, California. Similarly, Defendant

represents that the engineers who designed the Accused Services and most of the key employee

witnesses who have knowledge about the Accused Services are located in California.3 Defendant

notes that the only connection between the Accused Services and this District is that Defendant

has one small office in this District, it offers the Accused Services nationwide4—including within

this District—and that Plaintiff is a Florida limited liability company that is based in Florida and

operates in this District. Moreover, Defendant asserts that there appear to be, at most, only two

individuals within this District with knowledge relevant to this case—Gary Sharp, Plaintiff’s co-




3
  Notably, of Defendant’s roughly 84,500 U.S.-based employees, 59% of them—i.e., over 50,000
individuals—are based in the Northern District of California. See ECF No. [25-1] ¶ 3. Moreover, 70% of
Defendant’s employees who work on Google internet search and 60% of Defendant’s employees who work
on Google ads are located within the Northern District of California. Id. ¶ 5. In contrast, Defendant’s only
office in Florida employed 57 total employees at the time the instant Motion was filed, none of whom
Defendant believes has relevant knowledge of the research, development, design, engineering, or marketing
of the Accused Services. Id. ¶¶ 7-8.
4
  At the hearing on this Motion, Defendant’s counsel explained that the Accused Services are, in fact,
offered globally, and that there is no particular version of these Accused Services that is offered solely in
Florida. ECF No. [50] at 8:25-9:3; see also ECF No. [25] at 6 n.3.


                                                     7
                                                      Case No. 20-cv-24742-BLOOM/Otazo-Reyes


founder, CEO, co-owner, and the co-developer for the patents-in-suit, and James Modla, Plaintiff’s

co-founder and manager. Plaintiff responds that the development of the patents-in-suit occurred in

Florida, the infringing acts occurred within this District, and that transfer would impose undue

financial hardship on Plaintiff, which lacks the resources to litigate this case in California with

new counsel and to cover the travel expenses associated with proceeding in the Northern District

of California. Although Plaintiff also noted that Mr. Sharp and Mr. Modla are elderly and that

requiring them to travel for this litigation would pose significant risks to their health, Defendant’s

counsel made it clear at the hearing that Defendant would not oppose allowing Mr. Sharp and Mr.

Modla to appear and participate in this case by video conference or telephone. See ECF No. [50]

at 12:15-13:2.

       Upon review of the facts in this case, the Court agrees with Defendant that the reasoning

in Carucel Investments, L.P. is dispositive to the center of gravity issue. Critically, and as

numerous courts within this District have emphasized, “the center of gravity is the jurisdiction

‘where the accused [services were] designed and developed.’” Carucel Invs., L.P., 157 F. Supp.

3d at 1225 (emphasis added) (quoting Motorola Mobility, Inc., 804 F. Supp. 2d at 1276) (citing

Trace-Wilco, Inc., 2009 WL 455432, at *2-3). Thus, the Court disagrees with Plaintiff’s contention

that the relevant center of gravity inquiry should focus on where the patents-in-suit were designed

and developed. See Carucel Invs., L.P., 157 F. Supp. 3d at 1225; Motorola Mobility, Inc., 804 F.

Supp. 2d at 1276; Trace-Wilco, Inc., 2009 WL 455432, at *2-3. Moreover, Plaintiff’s reliance on

two cases—Bookworld Trade, Inc. v. Daughters of St. Paul, Inc., 8:06-cv-1746-T-27MAP, 2006

WL 3333718, at *1 (M.D. Fla. Nov. 16, 2006), and Trinity Christian Center of Santa Ana, Inc. v.

New Frontier Media, Inc., 761 F. Supp. 2d 1322 (M.D. Fla. 2010) (“Trinity Christian”)— that the

relevant inquiry in the center of gravity analysis is the jurisdiction where the patents-in-suit were




                                                  8
                                                      Case No. 20-cv-24742-BLOOM/Otazo-Reyes


developed is belied by the facts of each case. To the contrary, Bookworld Trade, Inc. was a breach

of contract action that did not address whether the center of gravity inquiry should focus on the

jurisdiction where the patents-in-suit were developed or the jurisdiction where the accused

infringing services were developed. 2006 WL 3333718, at *2. Likewise, Trinity Christian involved

a trademark dispute where the plaintiff established that it had a substantial and extensive presence

in Florida and that the injury in Florida would be significant, which the court found to be

determinative. See 761 F. Supp. 2d at 1326-1330 (discussing the private interest factors in light of

the plaintiff’s abundant ties to Florida and concluding that these factors weighed heavily in the

plaintiff’s favor). Again, however, the court did not address the center of gravity test, nor did it

discuss the relevant point of focus in a patent infringement action. As such, the Court finds these

cases to be inapposite to the current issue at hand and it therefore sees no reason to depart from its

previous ruling in Carucel Investments, L.P., which directly addressed the applicability of the

center of gravity test in a patent infringement action.

       Moreover, the majority of the research, design, and development of the allegedly infringing

services occurred in California, where Defendant maintains its global headquarters and where the

majority of its relevant personnel are employed. Equally significant is the fact that none of

Defendant’s 57 Florida-based employees were involved in the research, development, design,

engineering, or marketing of the Accused Services. Thus, aside from Plaintiff’s two co-founders,

who Defendant agrees may appear remotely in all California-based proceedings in this matter, the

significant majority of the witnesses with potentially relevant knowledge of the Accused Services

and their development and design are located in the Northern District of California. Similarly, any

additional relevant evidence regarding the Accused Services that is not in an electronic format is

likely to be located in California, where these services were designed, developed, and engineered.




                                                  9
                                                           Case No. 20-cv-24742-BLOOM/Otazo-Reyes


Additionally, although Plaintiff itself has ties to Florida, and its two co-founders are longtime

residents of Florida, Plaintiff was formed in 2013 and its Florida connection is therefore of a more

recent vintage. See ECF No. [42-1] ¶ 3.5 As a result, Plaintiff itself did not suffer the alleged harm

resulting from the infringing acts for a large part of the relevant time period in this case, and the

allegedly infringing acts were certainly not localized to Florida or the Southern District during this

period. See Carucel Invs., L.P., 157 F. Supp. 3d at 1226. Thus, aside from Mr. Sharp and Mr.

Modla, no other key witnesses in this case appear to reside in this District. Rather, the individuals

responsible for the development and creation of the Accused Services, and, therefore, those with

the most knowledge of the allegedly infringing functionalities, reside in Northern California. See,

e.g., Rothschild Storage Retrieval Innovations, LLC v. Sony Mobile Commc’ns (USA) Inc., 2015

WL 224952, at *4 (S.D. Fla. Jan. 15, 2015).6 Thus, the convenience-of-witnesses factor weighs

heavily in favor of transfer here. Furthermore, the issuance of subpoenas and the power to enforce

these witnesses’ attendance at trial is vested in the Northern District of California. This District

lacks that authority.

          Plaintiff maintains that there are substantial ties between the Southern District of Florida

and the claims of infringement alleged in this case because the Accused Services, which Plaintiff

does not dispute are available nationally, are also offered in Florida. However, “[t]he sale of an


5
    The patents-in-suit in this case were issued in 2003. See ECF No. [23].
6
 Notably, the Court of Appeals for the Federal Circuit has expressly rejected the argument that the presence
of some witnesses outside of the proposed transferee forum somehow defeats witness convenience
arguments. In In re Genentech, Inc., the court disagreed “with the district court’s rigid assessment,” that
“this factor should only favor transfer if it will be more convenient for all of the witnesses. . . . Because a
substantial number of material witnesses reside within the transferee venue and the state of California, and
no witnesses reside within the Eastern District of Texas, the district court clearly erred in not determining
this factor to weigh substantially in favor of transfer.” 566 F.3d 1338, 1345 (Fed. Cir. 2009). Further, in an
analogous case, another court within this District has likewise found that a plaintiff’s limited number of in-
forum witnesses would not preclude transfer where a substantial portion of defendant’s witnesses were
located in the Northern District of California. See Rothschild Digit. Media Innovations, LLC v. Sony Comp.
Ent. Am. LLC, No. 14-cv-22134 (S.D. Fla. Aug. 28, 2014), ECF No. [22].


                                                      10
                                                       Case No. 20-cv-24742-BLOOM/Otazo-Reyes


accused [service] offered nationwide does not give rise to a substantial interest in any single

venue.” Carucel Invs., L.P., 157 F. Supp. 3d at 1227 (quoting Game Controller Tech. LLC v. Sony

Comp. Ent. Am. LLC, 994 F. Supp. 2d 1268, 1275 (S.D. Fla. Jan. 10, 2014) (“Game Controller”)).

Indeed, the allegations that Defendant offers the Accused Services in Florida make this District no

more unique than any other federal district, because the Accused Services are available nationwide.

In addition, in Game Controller, the Court rejected the very argument that Plaintiff asserts here,

i.e., that the defendant offering “the accused [services] in this District is sufficient to establish a

locus of operative facts in the Southern District of Florida.” 994 F. Supp. 2d at 1275; see also

Cellularvision Tech. & Telecomms., L.P. v. Alltel Corp., 508 F. Supp. 2d 1186, 1192 (S.D. Fla.

Apr. 17, 2007) (“Plaintiffs have demonstrated that at least [some Defendants] have conducted

business in Florida. However, Plaintiff alleges that Defendants have committed acts of

infringement not just in the Southern District of Florida, but ‘throughout the United

States.’ . . . Even though some of Defendants’ accused infringement activities are occurring in

Florida, the activities of the Defendants in Florida are directed from Arkansas. Overall, it appears

that the connection to Arkansas is stronger.”); In re TS Tech USA Corp., 551 F.3d 1315, 1321 (Fed.

Cir. 2008) (holding that nationwide sales gave the citizens of plaintiff’s chosen forum “no more

or less of a meaningful connection to this case than any other venue”).

       Furthermore, with regard to Plaintiff’s alleged financial hardship that will result if it is

required to hire new counsel and to litigate this matter in California, the Court notes that Plaintiff

currently employs counsel from three different law firms, and two of its attorneys have been

admitted pro hac vice because they are licensed in Texas and Massachusetts. Thus, the Court sees

no reason why Plaintiff could not secure local counsel in California upon transfer. Moreover, it

would be overly burdensome to require each of the California-based witnesses to travel thousands




                                                  11
                                                       Case No. 20-cv-24742-BLOOM/Otazo-Reyes


of miles to this District, especially where Defendant’s counsel has indicated that Defendant would

not oppose Plaintiff’s two Florida-based witnesses to appear remotely. Plaintiff is correct in

pointing out that Defendant—one of the largest publicly traded corporations ever to exist—likely

has more financial resources at its disposal than Plaintiff, which is a small, two-member company.

However, while Plaintiff is not a large, publicly traded company, it is a corporate plaintiff, not an

individual. See Carucel Invs., L.P., 157 F. Supp. 3d 1227-28; see also Miracle v. N.Y.P. Holdings,

Inc., 87 F. Supp. 2d 1060, 1073 (D. Haw. 2000) (denying motion to transfer venue to New York

in case brought by Hawaii resident in home forum against New York newspaper); see also Dwyer

v. Gen. Motors Corp., 853 F. Supp. 690, 693 (S.D.N.Y. 1994) (denying motion to transfer venue

based on the means of the parties where individual plaintiffs were suing a large corporation).

Although the Court is certainly sympathetic to any potential additional cost to Plaintiff, the Court

is not persuaded that the monetary obligation or inconvenience to a corporate plaintiff, and/or its

founders, weighs in favor of denying transfer. See Carucel Invs., L.P., 157 F. Supp. 3d 1227-28.

       Thus, the Court concludes that the relevant private interests in this case strongly favor

transfer to California.

   B. Public Interest Factors and the Interests of Justice

       Next, the Court considers, based on the totality of the circumstances, the interests of justice,

as well as several other public interest factors, such as

       the administrative difficulties flowing from court congestion; the local interest in
       having localized controversies decided at home; the interest in having the trial of a
       diversity case in a forum that is at home with the law that must govern the action;
       the avoidance of unnecessary problems in conflict of laws, or in the application of
       foreign law; and the unfairness in burdening citizens in an unrelated forum with
       jury duty.




                                                  12
                                                       Case No. 20-cv-24742-BLOOM/Otazo-Reyes



Trace-Wilco, Inc., 2009 WL 455432, at *2 (quoting Piper Aircraft, 454 U.S. at 258). An

examination of these interests reveals that they lean in favor of transfer, albeit perhaps less starkly

than the private factors.

       Plaintiff contends that the Court should assign great significance to maintaining this action

here, in Plaintiff’s home forum. However, other than Plaintiff’s existence in the State of Florida,

and the Floridian citizenship of Plaintiff’s co-founders, this matter does not present circumstances

in which Florida has a substantial interest. Indeed, the burden imposed upon the Northern District

of California’s citizens is light, given that California has a substantial interest in adjudicating

controversies involving a corporation employing thousands of Californian residents. Further,

patent infringement cases are governed by federal law, and all federal courts are presumed to be

equally familiar with patent law. See, e.g., Trinity Christian, 761 F. Supp. 2d at 1329-30

(concluding that both districts were equally knowledgeable regarding governing federal law);

Cento Grp., S.P.A. v. Oroamerica, Inc., 822 F. Supp. 1058, 1062 (S.D.N.Y. 1993) (“Cento has

made only one claim based on federal patent law, and presumably both courts in New York and

California are equally likely to be familiar with federal patent law.”). Thus, problems related to

the governing law are not created by transferring this matter to the Northern District of California.

       Ultimately, the public interest factors and the interests of justice favor transfer. The center

of development of the allegedly infringing services, related parties and key witnesses, and the

community with the most significant interest in this matter is simply not the Southern District of

Florida. See Trace-Wilco, Inc., 2009 WL 455432, at *4 (finding that transfer would serve the

interests of justice where the center of the accused activity occurred in the transferee district); see

generally ShadeFX Canopies, Inc. v. Country Lane Gazebos, LLC,No. 13-80239-CIV, 2013 WL

9827411, at *3 (S.D. Fla. June 14, 2013) (citing 15 Wright, Miller & Cooper, Federal Practice



                                                  13
                                                      Case No. 20-cv-24742-BLOOM/Otazo-Reyes


and Procedure: Jurisdiction and Related Matters § 3854 at 246-47 (3d ed. 2007) (“[A] number of

federal courts have considered [the interests of justice] factor decisive – outweighing the other

statutory factors”)).

        Balancing the public and private interests, the Court finds that transfer to the Northern

District of California is warranted. The alternative forum is not only an appropriate forum, but

significantly more appropriate, given the fact that the core of activity surrounding the design,

development, and production of the Accused Services occurred there. As a result, many of the

witnesses called to testify in this matter will likely hail from California. In contrast, although

Plaintiff is a Florida citizen, the only other unique tie between the instant case and Florida is two

witnesses that Plaintiff expects to call from Florida, Mr. Sharp and Mr. Modla. Neither the number

of witnesses that exist outside of both forums nor the offering of Accused Services nationwide,

including in Florida, persuades the Court that Florida is the more suitable venue. Overall,

California has the strongest connection to this case and transfer is therefore warranted.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

[25], is GRANTED. The Clerk of Court is directed to TRANSFER this case to the United States

District Court for the Northern District of California. To the extent not otherwise disposed of, any

scheduled hearings are CANCELED, all pending motions are DENIED AS MOOT, and all

deadlines are TERMINATED. The Clerk of Court is directed to CLOSE this case.




                                                 14
                                             Case No. 20-cv-24742-BLOOM/Otazo-Reyes


       DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                        15
